[Cite as In re E.W., 2017-Ohio-5623.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

IN RE: E.W.                                          C.A. No.       16CA0052-M



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
                                                     CASE No.   2014 11 NE 0048

                                 DECISION AND JOURNAL ENTRY

Dated: June 30, 2017



        TEODOSIO, Judge.

        {¶1}    Appellant, Sara N. (“Mother”), appeals from a judgment of the Medina County

Court of Common Pleas, Juvenile Division, that placed her minor child in the legal custody of

her paternal grandparents (“Grandparents”). This Court affirms.

                                                I.

        {¶2}    Mother is the biological mother of E.W., born October 29, 2013. Mother had

another child who was a party to the trial court proceedings and she became pregnant with her

third child, but E.W. is the only child at issue in this appeal. The father of E.W. supported the

motion for legal custody to his parents and did not appeal from the trial court’s judgment.

        {¶3}    E.W. has been involved with children services agencies in different counties since

shortly after her birth because of her parents’ mental health issues and lack of stable housing.

This case began when E.W. was 13 months old. Medina County Job and Family Services

(“MCJFS”) filed a complaint to allege that E.W. was a dependent child because Mother was
involved in a voluntary safety plan but was not following through with services for herself or

E.W. At that time, Mother was homeless and E.W. was residing with Grandparents. The parents

later agreed to an adjudication of dependency and that E.W. would be placed in the temporary

custody of MCJFS. E.W. continued to reside in the home of Grandparents throughout this case.

       {¶4}    Mother had been diagnosed with bipolar disorder with psychosis, dependent

personality disorder, and borderline personality disorder, and had a long history of involving

herself in unhealthy relationships with people who abused drugs and physically or sexually

abused Mother or others. The case plan goals for Mother focused primarily on her engaging in

counseling and education to develop insight into her poor lifestyle choices.

       {¶5}    Mother engaged in counseling and medication management during this case but,

after she discovered that she was pregnant with her third child, she discontinued her psychiatric

medications. Despite Mother’s suggestions to the contrary, neither MCJFS nor the trial court

expected Mother to continue taking psychiatric medications while she was pregnant, but she was

required to continue with counseling and other services. Although Mother engaged in regular

counseling, she continued to associate with inappropriate people. For two prolonged periods

during this case, Mother lived with the maternal grandmother who had her own history with

children services agencies because of long-term domestic violence and drug use. Moreover,

Mother continued to become romantically involved with abusive men, many of whom were

convicted sex offenders.

       {¶6}    MCJFS eventually moved to have E.W. placed in the legal custody of

Grandparents. Mother alternatively requested that temporary custody be extended for six months

to allow her more time to work on the case plan. At the hearing, the evidence was not disputed

that Mother lacked a support system of appropriate friends and family members. Instead, she
involved herself with drug users and sex offenders. Mother did not dispute that four of her past

five boyfriends were men who had been convicted of sex offenses against young girls, yet she

did not believe that any of those men posed a threat to her young daughter. Mother resisted

revealing the identity of her most recent boyfriend, who had been convicted of a sex offense

against a child under the age of 12. At the hearing, Mother insisted that all but one of her

boyfriends had been wrongfully convicted and that they should not be kept away from E.W.

       {¶7}    The trial court found that it was in the best interest of E.W. to be placed in the

legal custody of Grandparents and entered judgment accordingly. Mother appeals and raises two

assignments of error.

                                                II.

                              ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED WHEN IT ADOPTED THE AMENDED CASE
       PLAN AT THE AUGUST 18, 2015, REVIEW HEARING WITHOUT
       FOLLOWING THE MANDATORY PROCEDURES OUTLINED BY R.C.
       2151.412.

       {¶8}    Mother’s first assignment of error is that the trial court erred in amending the case

plan at a review hearing held several months before the legal custody hearing because she was

not given prior written notice.       See R.C. 2151.412(F)(2).        The amendments reflected

recommendations of a psychologist who evaluated Mother’s parenting skills. MCJFS does not

dispute that it failed to comply with the written notice requirement of R.C. 2151.412(F)(2), but

asserts that Mother did not object to the amended case plan at the time it was introduced,

discussed, and adopted at the review hearing. In this case, however, not only did Mother fail to

object to the lack of proper notice, but she agreed to the adoption of the amended case plan.

       {¶9}    At the review hearing on August 18, 2015, the psychologist who evaluated

Mother testified, her recommended amendments to the case plan amendments were thoroughly
discussed, and the caseworker testified that Mother had agreed to comply with the additional

requirements of the amended case plan. In fact, Mother’s trial counsel affirmatively stated at the

hearing that Mother had no objection to the amended case plan. Counsel cross-examined the

caseworker only to clarify the requirements of one of the amendments. Because Mother agreed

to the trial court’s adoption of the case plan amendments, her first assignment of error is

overruled.

                              ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED WHEN IT GRANTED LEGAL CUSTODY OF
       E.W. TO PATERNAL GRANDPARENTS RATHER THAN GRANTING A
       SIX-MONTH EXTENSION FOR MOTHER TO CONTINUE TO WORK THE
       CASE PLAN.

       {¶10} Mother’s second assignment of error is that the trial court erred in placing E.W. in

the legal custody of Grandparents. “Following an adjudication of neglect, dependency, or abuse,

the juvenile court’s determination of whether to place a child in the legal custody of a parent or a

relative is based solely on the best interest of the child.” See In re K.H., 9th Dist. Summit No.

27952, 2016-Ohio-1330, ¶ 12. “Although there is no specific test or set of criteria set forth in the

statutory scheme, courts agree that the trial court must base its decision [regarding legal custody]

on the best interest of the child.” In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-110, ¶ 23,

citing In re Fulton, 12th Dist. Butler No. CA2002-09-236, 2003-Ohio-5984, ¶ 11.

       {¶11} Mother asserts that the trial court should have instead extended temporary custody

for another six months. The trial court was required to conduct a best interest analysis to

determine whether to place the child in the permanent custody of CSB or to extend temporary

custody. Additionally, the trial court would have had authority to extend temporary custody only

if it also found that Mother had made “significant progress” on the case plan and that there was

reasonable cause to believe that the child would be reunified with her or otherwise permanently
placed during the extension period. R.C. 2151.415(D)(1). As detailed above, Mother had not

made significant progress on the reunification goals of the case plan because she had gained no

insight into her poor relationship choices and the threat that inappropriate adults posed to her

child.

         {¶12} Moreover, the evidence pertaining to the best interest of the child fully supported

the trial court’s decision. “[T]his Court has held that the best interest test set forth in R.C.

2151.414(D), although it relates to permanent custody, ‘provide[s] guidance’ in legal custody

determinations.” In re B.G., 9th Dist. Summit No. 24187, 2008-Ohio-5003, ¶ 9, quoting In re

T.A., 9th Dist. Summit No. 22954, 2006-Ohio-4468, ¶ 17. When determining the child’s best

interest under R.C. 2151.414(D), the juvenile court must consider all relevant factors, including

the interaction and interrelationships of the child, her wishes, her custodial history, and her need

for permanence in her life. See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-Ohio-

6284, ¶ 11.

         {¶13} Mother’s interaction with E.W. during this case was limited to two hours per

week of supervised visitation. Several witnesses observed that, when Mother visited E.W., they

had to repeatedly prompt her to interact with the child or provide assistance in supervising E.W.

Those witnesses observed little improvement in Mother’s interaction with E.W. throughout this

case.

         {¶14} By the conclusion of the hearing, Mother had not visited E.W. for three months

because her home was infested with bedbugs and Mother had been unable to resolve the

problem. Although MCJFS did not fault Mother for the bedbug infestation, it did question her

about why she had made no attempts to call E.W. or inquire about her well-being. Mother
explained that she had not called because she had been too busy trying to comply with the other

requirements of the case plan.

       {¶15} E.W. had maintained consistent, positive interaction with Grandparents, however.

Grandparents had cared for E.W. on a temporary basis since shortly after her birth because

Mother would often leave her with them for extended periods of time. E.W. was happy and

secure in Grandparents’ home and had become closely bonded to the entire family.               The

evidence was not disputed that Grandparents were willing and able to provide E.W. with a

suitable permanent home.

       {¶16} Because E.W. was only two years old at the time of the hearing, the guardian ad

litem spoke on her behalf. He observed that E.W. was well adjusted to Grandparents’ home and

opined that it was in her best interest to be placed in their legal custody. He did not believe that

Mother could provide E.W. with an appropriate home because she had made little progress in

developing insight into her poor relationship choices. Despite many months of counseling,

Mother still did not recognize that men who had been convicted of sex offenses against young

girls pose a threat to her young daughter.

       {¶17} By the end of the hearing, E.W. had been living outside Mother’s custody and

with Grandparents for almost one and one-half years. She was in need of a legally secure

permanent placement and Mother with not able to provide her with a safe and stable home at that

time or in the foreseeable future. Consequently, the trial court reasonably concluded that legal

custody to Grandparents was in the best interest of E.W. Mother’s second assignment of error is

overruled.
                                                III.

       {¶18} Mother’s assignments of error are overruled.          The judgment of the Medina

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT



SCHAFER, P. J.
CARR, J.
CONCUR.
                                         8


APPEARANCES:

DANA H. GARDNER, Attorney at Law, for Appellant.

JENNIFER A. MOORE, Attorney at Law, for Appellee.